Citation Nr: 0635159	
Decision Date: 11/13/06    Archive Date: 11/27/06

DOCKET NO.  02-16 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for residuals of hepatitis 
B vaccination, including chronic fatigue syndrome.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel


INTRODUCTION

The veteran served on active duty from September 1975 to May 
1979 and from December 1981 to March 1987, and on active duty 
for training from February 1994 to June 1994.  

This claim comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Albuquerque, New Mexico.

In May 2003, the veteran testified at a hearing held before 
the undersigned in Washington, D.C.  In November 2003, the 
Board remanded this claim to the RO for additional action.

In February 2005, the Board affirmed the RO's September 2002 
rating decision.  The veteran then appealed the Board's 
decision to the United States Court of Veterans Appeals 
(Court).  In March 2006, the Court vacated the Board's 
February 2005 decision denying the veteran's entitlement to 
service connection for residuals of hepatitis B vaccine, 
including chronic fatigue syndrome, and remanded the matter 
to the Board for further proceedings consistent with the 
Court's Order. 


FINDINGS OF FACT

1.  VA provided the veteran adequate notice and assistance 
with regard to his claim.

2.  The veteran does not currently have residuals of in-
service hepatitis B vaccinations.




CONCLUSION OF LAW

Residuals of hepatitis B vaccination, including chronic 
fatigue syndrome, were not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131, 5102, 5103, 5103A (West 
2002); 38 C.F.R. §§ 3.159, 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) and codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2005).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The VCAA and its implementing regulations provide, in part, 
that VA will notify the claimant and the claimant's 
representative, if any, of the information and medical or lay 
evidence not previously provided to the Secretary that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion of the evidence the 
claimant is to provide and which portion of the evidence VA 
will attempt to obtain on the claimant's behalf.  They also 
require VA to assist a claimant in obtaining evidence 
necessary to substantiate a claim, but such assistance is not 
required if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In this case, VA provided the veteran 
adequate notice and assistance with regard to his claim such 
that the Board's decision to proceed in adjudicating this 
claim does not prejudice the veteran in the disposition 
thereof.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993). 

A.  Duty to Notify

1.  Timing

The Court has indicated that notice under the VCAA must be 
given prior to an initial unfavorable decision by the agency 
of original jurisdiction.  In Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 119-20 (2004), the Court 
also indicated that the VCAA requires VA to provide notice, 
consistent with the requirements of 38 U.S.C.A. § 5103(A), 38 
C.F.R. § 3.159(b), and Quartuccio, that informs the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to provide.  
In what can be considered a fourth element of the requisite 
notice, the Court further held that, under 38 C.F.R. § 
3.159(b), VA must request the claimant to provide any 
evidence in his possession that pertains to the claim.  Id. 
at 120-21.

On March 3, 2006, the Court held that the aforementioned 
notice requirements apply to all five elements of a service 
connection claim, including: (1) veteran status; (2) 
existence of disability; (3) a connection between service and 
disability; (4) degree of disability; and (5) effective date 
of disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473, 484 (2006).  The Court further held that notice under 
the VCAA must inform the claimant that, if the RO grants his 
service connection claim, it will then assign such an award a 
disability rating and an effective date.  Id. at 486.

In this case, the RO provided the veteran VCAA notice on his 
claim for service connection by letter dated March 2004, 
after initially deciding that claim in a rating decision 
dated September 2002.  The timing of such notice does not 
reflect compliance with the requirements of the law as found 
by the Court in Pelegrini II; however, this timing defect 
constitutes harmless error.  First, as explained below, the 
March 2004 notice letter substantially satisfies the content 
requirements of the VCAA.  Second, in Pelegrini II, the Court 
recognized the need for, and the validity of, notification 
sent after the initial decision in cases where such notice 
was not mandated until after that initial decision had been 
made.  Although, in this case, the VCAA was already in effect 
at the time the RO initially denied the veteran's claim, the 
only way that VA could now provide notice prior to initial 
adjudication would be to vacate all prior adjudications and 
to nullify the notice of disagreement and substantive appeal 
that the veteran filed to perfect his appeal to the Board.  
This would be an absurd result, forcing the veteran to begin 
the appellate process anew.  Third, in reviewing 
determinations on appeal, the Board is required to review the 
evidence of record on a de novo basis and without providing 
any deference to the RO's prior decision.  As such, the 
veteran is in no way prejudiced by having been provided 
notice after the initial RO decision.  Rather, VA afforded 
him the appropriate opportunity to identify or submit 
additional evidence prior to the RO's subsequent adjudication 
of his claim and the Board's consideration of his appeal.  

With regard to the duty to notify, the VCAA simply requires 
that VA give a claimant an opportunity to submit information 
and evidence in support of his claim.  Once this has been 
accomplished, all due process concerns have been satisfied.  
Bernard, 4 Vet. App. at 384; Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.1102 (2005) (harmless error).  

2.  Content

In the March 2004 VCAA notice letter, the RO acknowledged the 
veteran's claim for service connection, notified him of the 
evidence needed to substantiate that claim, identified the 
type of evidence that would best do so, notified him of VA's 
duty to assist and indicated that it was developing his claim 
pursuant to that duty.  As well, the RO identified the 
evidence it had received in support of the veteran's claim 
and the evidence it was responsible for securing.  The RO 
noted that it would make reasonable efforts to assist the 
veteran in obtaining all outstanding evidence provided he 
identified the source(s) thereof.  The RO also noted that, 
ultimately, it was the veteran's responsibility to ensure 
VA's receipt of all pertinent evidence.  The RO advised the 
veteran to sign the enclosed forms authorizing the release of 
his treatment records if he wished VA to obtain such records 
on his behalf.  The RO also advised the veteran to identify 
or send directly to VA all evidence he thought would support 
his claim.  The content of this notice letter reflects 
compliance with the requirements of the law as found by the 
Court in Pelegrini II.

The content of this notice letter does not reflect compliance 
with the requirements of the law as found by the Court in 
Dingess/Hartman.  In the March 2004 notice letter, the RO did 
not provide the veteran information on disability ratings or 
effective dates.  However, the veteran has not been 
prejudiced as a result thereof.  Bernard, 4 Vet. App. at 394.  
As noted below, the disposition with regard to the veteran's 
claim for service connection is unfavorable.  Therefore, any 
question relating to the appropriate disability rating or 
effective date to be assigned a grant of service connection 
is rendered moot.  

B.  Duty to Assist

VA made reasonable efforts to identify and obtain relevant 
records in support of the veteran's claim.  38 U.S.C.A. § 
5103A(a), (b), (c) (West 2002).  Specifically, the RO 
endeavored to secure and associate with the claims file all 
evidence the veteran identified as being pertinent to his 
claim, including service medical records and post-service VA 
and private treatment records.  The veteran does not now 
assert that there is any other outstanding evidence that 
needs to be obtained in support of his appeal.

The RO also conducted medical inquiry in an effort to 
substantiate the veteran's claim for service connection by 
affording the veteran VA examinations, during which examiners 
discussed the etiology of the veteran's hepatitis B.  Since 
then, the veteran has not asserted that the reports of these 
examinations are inadequate to decide his claim.  

Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
additional evidence [s]he should submit to substantiate his 
claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) 
(en banc) (observing that the VCAA is a reason to remand 
many, many claims, but it is not an excuse to remand all 
claims); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing 
circumstances as to when a remand would not result in any 
significant benefit to the claimant); Mayfield v. Nicholson, 
19 Vet. App. 103, 115 (2005), rev'd on other grounds, 444 
F.3d 1328 (Fed. Cir. Apr. 5, 2006) (holding that an error, 
whether procedural or substantive, is prejudicial when the 
error affects a substantial right so as to injure an interest 
that the statutory or regulatory provision involved was 
designed to protect to the extent that it affects the 
essential fairness of the adjudication).  

II.  Analysis of Claim

The veteran has submitted written statements during the 
course of this appeal and testified at a hearing in support 
of his claim.  According to his statements, dated since 
August 2001, and testimony, presented in May 2003, he is 
entitled to service connection for disability that developed 
secondary to hepatitis B vaccines administered in service in 
the early 1980s.  Allegedly, after receiving the second and 
third hepatitis B vaccines, the veteran experienced joint 
problems, jaw stiffness, stomach cramps of two months' 
duration, significant weight loss (20 pounds), confusion, 
fatigue, lightheadedness and incoordination.  Later, he 
reportedly began experiencing joint pain in additional 
joints, muscle tightness, fainting spells and eye problems.  
He contends that physicians have attributed these symptoms to 
fibromyalgia and chronic fatigue syndrome, diseases he knows 
developed secondary to the auto-immune responses he had to 
the vaccines.  

In support of his claim, the veteran has submitted multiple 
articles discussing the
safety of the controversial hepatitis B vaccine.  These 
articles note thousands of
serious adverse events and hundreds of deaths secondary to 
the administration of
the vaccine.  They discuss typical symptoms and chronic 
immune and neurological
diseases that may develop after hepatitis B vaccines, 
including lupus, arthritis,
diabetes, chronic fatigue, vascular disorders, neuropathies, 
optic neuritis
and multiple sclerosis.  
 
Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2005).  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Subsequent manifestations of a chronic disease in service, 
however remote, are to be service connected, unless clearly 
attributable to intercurrent causes.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or diagnosis 
including the word "chronic."  Continuity of symptomatology 
is required only where the condition noted during service is 
not, in fact, shown to be chronic or when the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  

In order to prevail with regard to the issue of service 
connection on the merits, there must be medical evidence of a 
current disability, see Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992); medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

The veteran's service medical records in this case confirm 
that the veteran received three hepatitis B vaccines during 
service, the last in June 1983.  These same records show 
that, thereafter, beginning in October 1983, the veteran 
reported abdominal pain, weight loss, headaches, 
lightheadedness, nausea, periods of confusion, and a loss of 
concentration.  Medical professionals indicated that there 
was no evidence of a systemic illness causing these symptoms.  

According to a February 2002 letter from E.G., L.V.N., of the 
Center for Immune, Environmental and Toxic Disorders, 
however, these symptoms constituted a reaction to the 
hepatitis B vaccines.  Accepting this statement as true, the 
question becomes whether the veteran currently has a 
disability or disabilities secondary to such reaction.  (As 
indicated in the articles the veteran submitted in support of 
his claim, most often, individuals suffer temporary reactions 
to such vaccines.  Occasionally, however, such reactions 
result in chronic disability.)  

E.G., L.V.N., did not address this matter.  Rather, in her 
February 2002 letter, she noted that the veteran had been 
referred to her facility from the National Vaccine 
Information Center for evaluation of a possible adverse 
reaction to hepatitis C vaccinations.  She also noted that 
the veteran underwent testing at her facility in January 
2002.  She attached the results of such testing, including, 
in part, reports of January 2002 somatosensory evoked 
response and nerve conduction velocity studies, which showed 
abnormalities indicative of L5-S1 radiculopathy and 
peripheral nerve dysfunction.  Based on these reports, as 
well as an examination, laboratory testing and a review of 
the veteran's past and present medical records, she concluded 
that it was more likely than not that the veteran suffered a 
reaction to hepatitis B vaccine.  She did not diagnose 
chronic disability secondary to such reaction(s).  

The records from the Center for Immune, Environmental and 
Toxic Disorders indicate that, following testing in January 
2002, a physician prescribed the veteran blood proteins for 
various symptoms, including an abnormal response to nerve 
stimulation, malaise, fatigue, organic personality syndrome, 
enlargement of lymph nodes, unspecified abdominal pain, 
abnormal reflexes, paresis, and unspecified joint pain.  The 
physician did not, however, attribute these symptoms to a 
particular diagnosis.  

VA physicians addressed the effect of the hepatitis B 
vaccines during outpatient visits from 2001 to 2002.  In 
August 2001, the veteran began presenting to a VA facility 
with complaints of residuals of his in-service hepatitis B 
vaccinations.  A VA physician indicated that she suspected 
many of the veteran's complaints were due to depression or 
other psychiatric issues.  During subsequent treatment 
visits, she noted that the veteran was fixated on the 
hepatitis B vaccine as the cause of his problems.  She 
explained to the veteran that her knowledge of adverse 
reactions to such vaccines was limited and that she believed 
the veteran suffered from depression and fibromyalgia.  In 
January 2002, she reassigned the veteran to another 
physician.  

In May 2002, during his first visit with the veteran, that 
physician wrote a letter indicating that the veteran suffered 
physical complaints secondary to his in-service hepatitis B 
vaccines, which were affecting the strength in his 
extremities.  He did not diagnose chronic disability 
secondary to such vaccines.  

In July 2002, another physician, an allergist, acknowledged 
the abnormal results of testing conducted in January 2002, 
also noted that the veteran exhibited psychological symptoms, 
diagnosed a possible vaccine reaction, and questioned whether 
there were any diagnostic maneuvers to consider.  

In October 2002, the veteran saw a VA neurologist, who 
conducted a comprehensive neuropsychological evaluation, 
including testing.  Based primarily on this evaluation, the 
neurologist diagnosed chronic pain syndrome and concluded 
that he found no evidence of neurological sequelae of any 
vaccination.    

Given the conflicting and incomplete medical evidence of 
record, VA sought a medical opinion addressing the matter of 
whether the veteran has a chronic disability secondary to the 
in-service hepatitis B vaccinations.  During a VA infectious, 
immune and nutritional disabilities examination in August 
2002, an examiner acknowledged the in-service vaccinations, 
referred to a history of joint pain since 1994, diagnosed 
"likely chronic fatigue syndrome with neurologic symptoms 
requiring follow-up," discussed the veteran's problems with 
an immunologist, and concluded that, based on the report of 
examination and present clinical findings, there was no 
association between the hepatitis B vaccines and the 
veteran's present symptoms.     

In March 2004, during another VA examination, a VA examiner 
confirmed the aforementioned opinion.  More specifically, he 
reviewed the entire claims file, recorded the veteran's 
medical history, conducted a physical evaluation and testing, 
diagnosed multiple symptoms, including myalgias, arthralgias, 
fatigue, headaches and altered concentration, indicated that 
he was unable to attribute such symptoms to chronic fatigue 
syndrome, and concluded that it was less than 50 percent 
likely that the veteran's current condition was related to 
the in-service hepatitis B vaccinations.  He explained that 
there is no known association between such vaccinations and 
neurologic and rheumatologic conditions.  He based his 
opinion on a consultation with the Chief of Occupational 
Medicine at a VA facility, who, in turn, discussed the case 
with the Center for Disease Control and Prevention, Division 
of Viral Hepatitis, and a VA Program Director for Infectious 
Diseases. 

Under Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993), the 
Board must assess the credibility and weight to be attached 
to the aforementioned medical opinions.  An assessment or 
opinion by a health care provider is never conclusive and is 
not entitled to absolute deference.  In this case, the Board 
assigns greater evidentiary weight to the opinions of the VA 
examiners who evaluated the veteran in August 2002 and August 
2004.  These opinions represent the only evidence of record 
addressing whether the veteran has chronic disability 
secondary to the in-service hepatitis B vaccinations.  
Moreover, they are offered by two physicians, individuals who 
have more medical training and expertise than that of a 
nurse, are based on a review of the claims file and 
consultations with experts, and are supported by rationale.   

Based primarily on the VA examiners' opinions, the Board 
finds that the veteran does not currently have residuals of 
in-service hepatitis B vaccinations.  In light of this 
finding, the Board concludes that residuals of such 
vaccinations were not incurred in or aggravated by service.  
The evidence is not in relative equipoise; therefore, the 
veteran may not be afforded the benefit of the doubt in the 
resolution of his claim.  Rather, as a preponderance of the 
evidence is against the claim, it must be denied.


ORDER

Service connection for residuals of hepatitis B vaccination, 
including chronic fatigue syndrome, is denied.



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


